—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered October 9, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years and 1 year, respectively, unanimously affirmed.
In this observation sale case, evidence that defendant was in possession of $24 at the time of his arrest was relevant to corroborate the officer’s testimony that he observed the defendant receive money from the purchaser shortly before defendant’s arrest (People v Sanchez, 181 AD2d 499, lv denied 79 NY2d 1054), and could not have suggested large-scale drug dealing or otherwise caused any prejudice. We have considered and rejected defendant’s remaining claims. Concur — Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.